 


 HCON 28 ENR: Directing the Architect of the Capitol to transfer the catafalque situated in the Capitol Visitor Center to the rotunda of the Capitol for use in connection with services conducted for United States Capitol Police Officer William F. Evans.
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Seventeenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. CON. RES. 28 


April 12, 2021
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Architect of the Capitol to transfer the catafalque situated in the Capitol Visitor Center to the rotunda of the Capitol for use in connection with services conducted for United States Capitol Police Officer William F. Evans. 
 
 
That the Architect of the Capitol is authorized and directed to transfer the catafalque which is situated in the Capitol Visitor Center to the rotunda of the Capitol so that such catafalque may be used in connection with services to be conducted there for United States Capitol Police Officer William F. Evans.   Clerk of the House of Representatives.Secretary of the Senate. 